    Case 4:19-cr-00172-RGE-HCA Document 176-4 Filed 08/26/21 Page 1 of 2




Exhibit G

Fwd: Attorney-Client Privilege
Inbox



                                                                                Sat, Jul 31,
Ruby                                                                           9:11 AM (12
                                                                                 days ago)


to me



---------- Forwarded message ---------
From: Lauren Regan <lregan@cldc.org>
Date: Wed, May 20, 2020, 2:30 PM
Subject: Re: Attorney-Client Privilege
To: Ruby Montoya


ok, thanks


On May 18, 2020, at 8:07 AM, Ruby wrote:

Greetings,

I met with my counselor yesterday, Tucker Brown. He is willing and eager to get a
report done within the next week. He would like you to provide direction on its format,
etc.

Tucker Brown
6056958959
itbrown@loyola.edu

“One of the great liabilities of history is that all too many people fail to remain awake
through great periods of social change. Every society has its protectors of status quo
and its fraternities of the indifferent who are notorious for sleeping through revolutions.
Today, our very survival depends on our ability to stay awake, to adjust to new ideas, to
     Case 4:19-cr-00172-RGE-HCA Document 176-4 Filed 08/26/21 Page 2 of 2




remain vigilant and to face the challenge of change,” Reverend Martin Luther King,
1968.


_________________
Assert Your Rights, We’ve Got your Back

The Civil Liberties Defense Center
Lauren C. Regan, Attorney at Law (she/her)
Executive Director
1430 Willamette St. #359
Eugene, Oregon 97401
541.687.9180 phone
Email: lregan@cldc.org
WWW.CLDC.ORG


NOTICE: This and any attached documents are intended only for the use of the person to whom this is addressed
and may contain information that is privileged, confidential, or work product and exempt from disclosure under
applicable law. If you are not the intended recipient, any use, dissemination, distribution, or copying of this
communication is strictly prohibited, and you are hereby requested to telephone the sender immediately about the
error and to delete this message and attached documents and destroy any printed copies.
